Citation Nr: 0025585	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-43 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  The record indicates that he had an additional 
period of service, with a unit of the Army National Guard of 
Connecticut, from December 1976 to December 1983.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1996, by the Hartford Regional Office (RO), which 
denied the veteran's claim for an increased rating for his 
service-connected PTSD.  The notice of disagreement with this 
determination was received in September 1996.  The statement 
of the case was issued in September 1996.  The substantive 
appeal was received in September 1996.  The veteran was 
afforded a VA compensation examination in September 1997.  A 
supplemental statement of the case was issued in October 
1997.  Additional VA treatment reports were received in May 
1999, and another VA examination was conducted in September 
1999.  The appeal was received at the Board in March 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in August 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The evidence is in approximate balance as to whether the 
veteran's PTSD, which is currently manifested primarily by 
symptoms of anxiety, depression, insomnia, nightmares, 
recurrent intrusive recollections of experiences in Vietnam, 
flashbacks, hypervigilance, irritability, exaggerated startle 
response, and social isolation, has produced occupational and 
social impairment with reduced reliability and productivity, 
and/or considerable social and industrial impairment.  


CONCLUSION OF LAW

Granting the veteran the benefit of the doubt, the criteria 
for a 50 percent evaluation for his service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3, 4.7, Diagnostic Code 9411 (1996, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible under 
the law.  This finding is based on the veteran's assertion 
that his service-connected PTSD is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Factual background

The pertinent facts in this case are not in dispute, and may 
be briefly described.  The record indicates that the veteran 
served on active duty from August 1967 to August 1969.  The 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran served as an infantry indirect 
fire crewman.  His DD Form 214 reflects that he was awarded 
the Combat Infantryman Badge, the Vietnam Service Medal, the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Army Commendation Medal.  


Received in October 1989 were VA medical records dated from 
March 1987 to October 1988, which show that the veteran 
received treatment for several disabilities.  In March 1987, 
he was referred to a detoxification program, and was advised 
to seek treatment for alcoholism.  It was noted that the 
veteran attended group sessions at the Vet Center from 1985 
for eight months with PTSD symptoms.  Upon mental status 
examination, his mood was slightly anxious, and he was 
depressed, with appropriate affect.  He was alert and 
oriented, with grossly intact cognitive processes.  His 
speech was slow, with normal volume, but it was spontaneous, 
coherent, and goal-oriented.  There were no hallucinations, 
delusions, or illusions.  The veteran spoke of recent 
problems at his job which had alerted him to his alcoholism.  
The veteran admitted to depression, but denied any suicidal 
or homicidal attempts or thoughts currently.  Judgment was 
intact, and intelligence was good, with some insight into his 
problems.  The attending physician noted that the veteran had 
difficulty adjusting his impulsive behavior.  The discharge 
diagnoses included alcohol dependency, in remission, and 
PTSD.  

Received in December 1989 were private treatment reports 
dated from January 1988 to May 1989, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including PTSD.  In a statement from a 
counselor at the Vet Center, dated in January "1988" 
(probably intended to be "1999"), it was reported that the 
veteran's involvement with the Center had begun in August 
1988; it was noted that the initial problems addressed were 
those of PTSD and family relations, based on divorces.  In a 
statement from the Family and Individual Counseling Center, 
dated in February 1989, it was noted that the veteran had 
been diagnosed as suffering from PTSD and was currently 
experiencing a decline in his psychological health.  It was 
further noted that many war trauma issues were surfacing as a 
result of his nine months' sobriety and his involvement in 
Alcoholics Anonymous.  

On the occasion of his initial VA medical examination in 
September 1990, the examiner stated that the veteran's 
symptoms of social isolation, withdrawal, constricted affect, 
intrusive thoughts, flashbacks of fairly severe proportions 
and resorting to "numbing" with alcohol over many years 
were consistent with a diagnosis of PTSD, for which the 
stressor was well documented.  The examiner noted that there 
was some hint of the veteran having an addictive personality 
but there was also no question but that he does have PTSD, 
"which may very well then have made use of a predisposition 
towards addiction."  In any event, current impairment was 
reported to be mild.  Social impairment was mild to moderate.  
Vocational impairment was reported to be moderate to marked, 
but more particularly because of an orthopedic problem than 
outright psychiatric problems.  

The veteran was afforded another VA compensation examination 
in June 1993, at which time he complained of uncontrollable 
rage and anger, and frequent intrusive thoughts of Vietnam 
War scenes and reexperiencing of the experience.  He 
indicated that he had nightmares as if he were reliving his 
experiences which, in turn, caused insomnia.  He also 
reported being very jumpy at noises, especially firecrackers.  
The veteran stated that he found it very difficult to mingle 
with people; he tended to isolate himself.  He indicated that 
the only reason he got the job that he currently had was 
through another veteran.  On mental status examination, the 
veteran was described as cooperative but obtunded, appearing 
with an extremely short attention span; he also had a great 
difficulty in verbalizing his thoughts.  He frequently 
appeared to be struggling to find words or to recall personal 
data.  He appeared to lose train of thoughts quite easily; 
his speech, however, was coherent and relevant, and showed no 
significant pathology such as looseness of associations or 
flight of ideas.  He appeared mildly depressed as well as 
being anxious.  He also mentioned discomfort or dysphoria 
around people.  His reality test was intact.  There was no 
evidence of thought disorder or hallucinations.  He was 
oriented times-3.  His memory functions were intact for 
recent and remote events; however, he had a great deal of 
difficulty in recall of past events, apparently because of 
his anxiety or difficulty in concentration.  His attention 
span was quite short; insight was limited.  There was 
evidence of low anxiety frustration tolerance.  Intelligence 
was estimated to be low average.  The pertinent diagnosis was 
PTSD.  The examiner stated that veteran's interpersonal 
social impairment remained moderate; he noted that, although 
the veteran was working as a janitor, he apparently had a 
great deal of difficulty in adapting to his job.  


The veteran's claim for an increased rating for PTSD, on a VA 
Form 21-4138, was received in March 1996.  In conjunction 
with his claim, the veteran underwent a VA compensation 
examination in July 1996, at which time it was noted that the 
veteran was currently working as a housemaid at a hotel; 
however, he was told that his hours would have to be cut back 
because of a back disorder.  Because of this dispute with 
management, the veteran became quite upset; he described how 
he became angry at work and had to go into a closet to be by 
himself.  He reported having nightmares involving Vietnam, as 
well as flashbacks, and feeling distraught.  He described 
himself as being chronically angry and depressed.  The 
veteran also reported that his wife had obtained a 
restraining order against him because of his chronic verbal 
abuse of her.  He was not receiving any psychotropic 
medications.  He noted that he had applied for treatment at 
the VA medical center for treament of his PTSD, but was told 
that they were taking only the most serious cases.  

On mental status examination, it was noted that the veteran 
looked his stated age, and was oriented in all spheres.  He 
denied auditory or visual hallucinations; there was no 
evidence of delusional thinking.  He was tense, anxious, and 
depressed, and he admitted to feeling angry; when telling a 
story of his difficulties at work, he appeared quite angry 
and frustrated.  He stated that he had some difficulty with 
short-term memory, but, on the usual tests, everything 
appeared within normal limits.  There was no evidence of 
organicity.  Insight and judgment were fair.  He denied any 
homicidal or suicidal ideation, but he stated that, in the 
past, he felt that he had been angry enough to kill somebody.  
The examiner stated that the veteran had chronic PTSD and had 
difficulty controlling his anger and angry responses to the 
stressors of everyday life, let alone the stressors of what 
he reported to be an extremely provocative wife.  The 
examiner observed that the veteran was not in any kind of 
medical psychotherapy, nor was he receiving any psychotropic 
medication, but that he should be receiving both.  The 
diagnosis was PTSD, chronic, with moderate psychiatric 
impairment, moderate social impairment, and mild occasional 
moderate vocational impairment.  


On the occasion of another VA examination in September 1997, 
the veteran described himself as being irritable, and said he 
frequently got into fights with his employers.  It was noted 
that he had been divorced twice, with the last marriage 
lasting seven years.  It was indicated that the veteran had 
been living with his son, both of them being very quiet and 
isolated and getting along reasonably well.  He was able to 
drive and take care of his activities of daily living, but he 
had fairly limited social relationships and continued to have 
significant difficulty at his employment, where he felt he 
was about to be discharged again.  

On mental status evaluation, the veteran had significant 
difficulty concentrating, with fairly slow speech.  He 
described problems with sleep and appetite.  He was clearly 
anxious and depressed.  He denied suicidality.  He denied any 
psychotic symptoms, and was not hallucinating or delusional, 
although he did say he was having flashbacks up to three 
times a week.  He also had significant startle responses.  
Other symptoms related to PTSD included recurrent intrusive 
recollections of wartime events, and flashbacks.  He also had 
persistent avoidance of stimuli related to it, including 
situations that aroused recollections of his tour of duty in 
Vietnam, feelings of detachment and estrangement from others, 
and fairly restricted range of affect.  The veteran was also 
reported to have persistent symptoms of increased arousal, 
indicated by difficulty staying asleep, significant 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  The pertinent diagnosis was 
PTSD, chronic, without any particular psychological or 
psychotropic treatment at the moment.  The global assessment 
of functioning (GAF) score was reported to be approximately 
50, although the examiner commented that it might have been 
somewhat lower.  

Received in May 1999 were VA outpatient treatment reports 
dated from August 1998 to April 1999, which show that the 
veteran continued to receive clinical attention for several 
disabilities, including symptoms of PTSD.  In a health 
questionnaire completed in April 1999, the veteran indicated 
that he had felt depressed on four out of the seven days the 
previous week.  


The veteran was once again afforded a VA compensation 
examination in September 1999, at which time he indicated 
that his condition had worsened.  He veteran stated that he 
had a sleep disturbance with difficulty falling asleep, with 
associated nightmares once a week.  He reported flashbacks 
one or two times a week.  He also reported recurrent 
intrusive distressing recollections of being in Vietnam, 
especially when he was experiencing flashbacks.  The veteran 
indicated that he avoided thinking about Vietnam, felt 
detached and estranged from others, was irritable, had a bad 
temper, was hypervigilant, and had an exaggerated startle 
response.  The veteran indicated that he had had no 
psychiatric hospitalizations, although he was involved in an 
outreach program.  He had been married and was currently 
single, and he had two children.  The veteran also related 
that he was currently working in a hosiery mill, cleaning up, 
and said he liked his job because there was no pressure on 
him.  

On mental status examination, the veteran was described as an 
alert and cooperative individual who answered questions and 
volunteered information.  There were no loose associations or 
flight of ideas, no bizarre motor movements or tics.  Mood 
was tense and at times a little tearful; affect was 
appropriate.  There were no delusions, hallucinations, or 
ideas of reference or suspiciousness.  He was oriented times-
3, and his memory for both remote and recent events was good.  
Insight and judgment appeared to be adequate, as did 
intellectual capacity.  The pertinent diagnosis was PTSD.  
The examiner noted that the GAF score was 57, with moderate 
symptoms and moderate difficulty, with few friends and 
depressed mood with insomnia.  

II.  Legal analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired, 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411 (as effective prior to Nov. 7, 1996).  

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996. 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are more to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions, and may only be applied 
as of the effective date.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); Haywood v. West, 12 Vet.App. 55 (1998).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated, in pertinent part, as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. --100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. --70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -- 50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). -- 30 
percent  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health -- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994) (DSM-IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(1999).  A GAF score of 60 is defined as indicative of 
"[m]oderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co- workers)."  A GAF score 
of 50 is defined as indicating "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

In this case, the medical evidence shows that the veteran 
reports symptomatology primarily involving anxiety, 
depression, nightmares, insomnia, sleep difficulty, 
irritability, hypervigilance, startle response, and impaired 
impulse control.  Recent psychiatric assessment of his 
psychological, social, and occupational functioning was of 
symptoms intermediate between moderate and serious.  In this 
respect, VA examiners have indicated that this impairment 
involves marital, familial, and occupational relationships.  
In total, on the unique facts of this case, this evidence 
tends to favor an increased rating to 50 percent, under both 
the old and the new rating criteria.  


On the other hand, the numerous mental status examinations in 
the record on appeal reveal that the veteran's psychomotor 
functioning, thought processes and judgment are not impaired.  
He does not manifest any psychotic behavior.  His speech, 
which contains depressive content, is logical and relevant.  
He remains capable of maintaining a full-time occupation as a 
janitor.  Thus, in the opinion of the Board, the evidence 
certainly does not preponderate in favor of an increased 
rating to 50 percent, under either the old or the new rating 
criteria.  We are mindful, however, that, where the Board 
finds an approximate balance of positive and negative 
evidence as to the merits of the claim, the benefit of the 
doubt shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Exercising our discretion under the 
reasonable-doubt/benefit-of-the-doubt doctrine, we find that 
the evidence is in relative equipoise and, by application of 
the benefit of the doubt rule and 38 C.F.R. § 4.7, the Board 
finds that a 50 percent rating is warranted for PTSD, under 
both the old and the new rating criteria.  

Since we are granting an increase to 50 percent on the basis 
of reasonable doubt, we do not reach the question of a higher 
rating.  It is worthy of note, however, that the evidence 
clearly shows that the veteran does not neglect his personal 
appearance or hygiene.  Furthermore, there is no evidence of 
obsessional rituals, near continuous panic, suicidal ideation 
or psychotic behavior.  Once again, the Board reiterates that 
his psychomotor functioning, thought processes and judgment 
are not impaired.  He has difficulty in maintaining effective 
relationships, but he is nonetheless capable.  As stated 
above, the most recent psychiatric assessment of his 
psychological, social, and occupational functioning was 
consistent with impairment which is between moderate and 
severe.  The evidence shows that the veteran continues to 
successfully maintain employment as a janitor.  Thus, the 
preponderance of the evidence is clearly against a rating 
greater that 50 percent under the provisions of the schedular 
criteria currently in effect, and under those in effect prior 
to November 1996.  

Hence, the Board finds that the evidence supports granting a 
higher rating of 50 percent for the veteran's PTSD during the 
entire duration of the present claim. 



ORDER

A increased rating, of 50 percent, for PTSD is granted, 
subject to the statutes and regulations applicable to the 
payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

